OPINION OF THE COURT
Memorandum.
The judgment of the Appellate Division should be affirmed, with costs.
This is an article 78 proceeding by petitioner Poughkeepsie Newspapers, Inc., challenging an order of respondent Rosenblatt, Justice of the Supreme Court, excluding the public from a hearing to determine the admissibility of certain evidence in the murder trial of defendant Lemuel Smith. Respondent’s closure order was proper for the reasons stated in the opinion of the Appellate Division (92 AD2d 232). Moreover, the trial court properly considered the interests of the jurors in reaching his determination. The recent decision of the United States Supreme Court in Press-Enterprise Co. v Superior Ct. of Cal. (_US_, 104 S Ct 819) does not require a contrary result. We add only that the Appellate Division did not abuse its discretion by retaining jurisdiction to determine this issue despite the fact that the subject hearing had concluded. (Matter of Westchester Rockland Newspapers v Leggett, 48 NY2d 430, 436-437.)
*1008As neither party has challenged the portion of the Appellate Division’s determination relating to petitioner’s rights to a transcript of the hearing, we do not reach that issue.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
Judgment affirmed, with costs, in a memorandum.